The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Hermanson on 6/8/22.
The application has been amended as follows:
Claims 1, 9 and 13 have been amended as annotated below:

1. (Currently Amended) A punch assembly for creating , the wallboard sheet having at least one surface with a face paper layer, the punch assembly comprising: a frame having a lower assembly configured to support the wallboard sheet; a plate on an upper frame assembly, the plate being reciprocable relative to the at least one surface of the wallboard sheet, said plate including an upper surface, a bottom surface that faces the wallboard sheet, and at least one bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate; at least one stripper bushing being seated in said at least one bushing hole in the plate and removably connected to the plate, said at least one stripper bushing including a top end and a bottom end, a through hole extending from said top end to said bottom end, a flange projecting laterally outwardly from the top end and seated in said recessed portion of said at least one bushing hole, and a piercing edge extending from said bottom end of said at least one stripper bushing and at least partially beyond said plate; a backing plate placed on said at least one stripper bushing and secured to said plate on the upper frame assembly, said backing plate including a through-hole and configured to hold said at least one stripper bushing in said at least one bushing hole; and at least one punch configured to move through the through holes in the at least one stripper bushing and said backing plate, wherein in operation, the plate is moved against the at least one surface of the wallboard sheet so that the piercing edge of the at least one stripper bushing contacts the face paper layer and at least partially cuts the face paper layer prior to the at least one punch moving through the wallboard sheet to form at least one 

9. (Currently Amended) A punch assembly for creating , the wallboard sheet having opposing upper and lower face paper layers, comprising: a frame; a die plate including a plurality of die bushings configured for supporting the wallboard sheet, each of the die bushings including a hole; a stripper plate being vertically reciprocable against the upper surface of the wallboard sheet, said stripper plate including an upper surface, a bottom surface that faces the wallboard sheet and a plurality of bushing holes, each of said plurality of bushing holes having an upper end with a recessed portion extending along a longitudinal axis of the stripper plate; a plurality of stripper bushings being 

13. (Original) The punch assembly of claim 12, wherein the biasing device includes housing and positioned adjacent to the spring where the spring biases the post outwardly from the housing. 
Allowable Subject Matter
Claims 1, 4-7, 9, 11-17 and 21-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record are USPN 4246815 Hugo, in view of USPN 2699830, Hodge, 3465634 Blais, and USPGPUB 20110067538, Greenleaf which teach various aspects of wallboard punch assembly having the features as set forth in the claims and noted in the previous Office action mailed on 9/9/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the wallboard punch assembly including backing plate placed on said at least one stripper bushing and secured to said plate on the upper frame assembly, said backing plate including a through-hole and configured to hold said at least one stripper bushing in said at least one bushing hole, of Claims 1 and 9 as now amended.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 9.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/27/22, with respect to the 35 USC 112 and prior art rejections of Claims 1, 4-7, 9, 11-13, 15-17, and 21-28 have been fully considered and are persuasive.  Thus, the 35 USC 112 and prior art rejections of said claims have been withdrawn.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724
	   



/EVAN H MACFARLANE/Examiner, Art Unit 3724